Name: Council Regulation (EEC) No 2377/79 of 29 October 1979 laying down special measures in respect of olive oil producer organizations for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 79 Official Journal of the European Communities No L 274/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2377/79 of 29 October 1979 laying down special measures in respect of olive oil producer organizations for the 1979/80 marketing year the 1979/80 marketing year production aid shall also be granted, on the basis of the quantity of olive oil produced, to olive growers who are members of a producer organization set up before 15 November 1979 which meets the following conditions :  their composition shall comply with Article 5(1 ) and (2) of Regulation (EEC) No 1360/78 ,  they shall be capable of verifying the olive and olive oil production of a percentage of their members, to be determined ; where they have an olive oil mill , they shall be capable of verifying the entire production of that mill ,  they shall be empowered to submit an application for production aid for all their member growers,  they shall be empowered to receive the aid and allocate to each member the share due to him,  they shall have a minimum number of members or obtain a minimum volume of oil production ,  they shall exclude, as regards the whole range of their activities, any discrimination between poten ­ tial member producers based in particular on nationality or place of establishment. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ( J ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas, because of delays in implementing the system laid down in Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and asso ­ ciations thereof (3), Council Regulation (EEC) No 2752/78 (4) adopted for the 1978/79 marketing year special measures in respect of organizations of olive oil producers ; Whereas the reasons for the adoption of these special measures still exist ; whereas it is impossible for recog ­ nition of groups of olive growers under Regulation (EEC) No 1360/78 to take place within the next few months ; whereas the special measures laid down by Regulation (EEC) No 2752/78 should therefore be retained, with certain adjustments, for the coming year, 2 . The producer organizations concerned shall , not later than 30 November 1979 , submit an application to the competent authorities of the Member State concerned for verification that the conditions set out in paragraph 1 have been met. HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from the first subparagraph of Article 5(2) of Regulation No 136/66/EEC, during The Member State shall :  take a decision on the application within one month of its submission ,  notify the Commission and the producer organiza ­ tions concerned of its decision within 15 days . 0) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3) OJ No L 166, 23. 6 . 1978 , p. 1 . (4) OJ No L 331 , 28 . 11 . 1978 , p. 8 . No L 274/2 Official Journal of the European Communities 31 . 10 . 79 3 . Producer organizations set up during the 1978/79 marketing year under Regulation (EEC) No 2752/78 shall continue to benefit from the aid arrange ­ ments provided for in paragraph 1 . Such producer organizations shall , before 20 November 1979, inform the competent authority of the Member State concerned of any amendment to their structure which may have taken place since they were recognized . The Member State concerned shall :  on the basis of this information , verify whether the conditions set out in paragraph 1 continue to be met,  notify, by no later than 30 November 1979 , the Commission and the organizations concerned of the outcome of these verifications. 4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 2 1 . The producer organizations referred to in Article 1 may retain a percentage, to be determined, of the amount of the production aid paid to them. This percentage is to cover the costs generated by the activi ­ ties of the producer organizations arising under Article 1 ( 1 ). 2 . Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 3 Articles 5 (3), 12 ( 1 ) and 20d (2) of Regulation No 136/ 66/EEC shall apply to the producer organizations specified in Article 1 of this Regulation . Article 4 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN